DETAILED ACTION
This action is in response to applicant’s amendment filed on 22 April 2021.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (hereinafter Bandyopadhyay) (US 9,448,072 B2) in view of further support by Meade et al. (hereinafter Meade) (US 2003/0073411 A1).
Regarding claims 1, 11, and 20, Bandyopadhyay discloses a method of minimizing signal interference and distortions between a mobile device traversing a pedestrian facility and a server computing device { (see col. 9, lines 13-32; Figs. 1, 6-7, 11A-B, 12, & 22) }, the method executed in a processor of the server computing device and comprising: 
accessing localization information including coordinate positions of the mobile device while in data connectivity with the mobile device via a first access point device from the set of access point device, the position of the mobile device being closer to the first access point device than the position of the mobile device to a second access point device from the set of access point device { (see col. 26, lines 35-45; Figs. 1, 6-7, 11A-B, 12, & 22), where the system provides communication when a person is moving between reference points (see col. 7, lines 24-35), and the system can determine location for tracking whether indoors/outdoors, floor level, etc. in which a user may be in a room but physically closer to a sensor in the hallway (see col. 10, lines 9-23; col. 10, line 60 - col. 11, line 6; col. 11, lines 45-58; Figs. 1, 6-7, 11A-B, 12, & 22) }; 
while the mobile device is in data connectivity via the first access point device, receiving a request from the mobile device to transition to the second access point device { (see col. 9, lines 13-32; Figs. 1, 6-7, 11A-B, 12, & 22) }; 
determining a directional heading of the mobile device, based on an inertial sensor device of the mobile device { (see col. 25, line 57 - col. 26, line 13; Figs. 11A-B), where the system tracks a person moving (or walking) between reference points (see col. 9, lines 13-32), and the system has a distance parameter (RSSI_dist) for a reference point (Ref1, Ref2) (see col. 25, line 57 - col. 26, line 13; col. 26, lines 15-18, 46-53) }; 
inferring, based on the directional heading, at least one of a physically unobstructed line of sight wireless signal transmission path to the second access point device, and a more physically obstructed line of sight wireless signal transmission path to the first access point device { (see col. 25, lines 50-53,55-60; col. 26, lines 4-13, 35-45; col. 7, lines 24-35; Figs. 1, 6-7, 11A-B, 12, & 22) }; and 
based on the inferring, minimizing the signal interference and distortions caused by a mobile device-carrying user by switching from a spatially closer access point device to a spatially farther access point device, the spatially closer access point device being the first access point device and the spatially farther access point device being the second access point device, wherein, while traversing the pedestrian facility, the mobile device faces the second access point device and the first access point is behind the mobile device { (see col. 26, lines 35-45; Figs. 1, 6-7, 11A-B, 12, & 22), where the system provides communication when a person is moving between reference points (see col. 7, lines 24-35), and the system can determine location for tracking whether indoors/outdoors, floor level, etc. in which a user may be in a room but physically closer to a sensor in the hallway (see col. 10, lines 9-23; col. 10, line 60 - col. 11, line 6; col. 11, lines 45-58; Figs. 1, 6-7, 11A-B, 12, & 22) }.  Bandyopadhyay inexplicitly discloses the feature(s) inferring, based on the directional heading, at least one of a physically unobstructed line of sight wireless signal transmission path to the second access point device, and a more physically obstructed line of sight wireless signal transmission path to the first access point device.  However, in the alternative, the examiner maintains that the feature(s) inferring, based on the directional heading, at least one of a physically unobstructed line of sight wireless signal transmission path to the second access point device, and a more physically obstructed line of sight wireless signal transmission path to the first access point device was well known in the art, as taught by Meade.
As further alternative support in the same field of endeavor, Meade discloses the feature(s) inferring, based on the directional heading, at least one of a physically unobstructed line of sight wireless signal transmission path to the second access point device, and a more physically obstructed line of sight wireless signal transmission path to the first access point device { (see pg. 7, [0080]; Figs. 1-2), where the system provides communication as a device moves between locations with different appliances }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bandyopadhyay as further alternatively supported by Meade to have the feature(s) inferring, based on the directional heading, at least one of a physically unobstructed line of sight wireless signal transmission path to the second access point device, and a more physically obstructed line of sight wireless signal transmission path to the first access point device, in order to provide a method for controlling an appliance, as taught by Meade (see pg. 1, [0008]).
Regarding claims 2 and 12, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 1), in addition Bandyopadhyay further discloses the method of claim 1, wherein switching from the spatially closer access point device to the spatially farther access point device includes establishing a bi-directional data transmission between the server computing device and the second access point device { (see col. 8, lines 42-46; col. 9, lines 59-64; Figs. 1, 3-7, & 30A) }.
Regarding claims 3 and 13, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 1), in addition Bandyopadhyay further discloses the method of claim 1, wherein an obstruction in a line of sight wireless signal transmission path is based on a manner in which the mobile device-carrying user carries the mobile device { (see col. 7, lines 24-35; col. 7, line 63 - col. 8, line 3; col. 25, lines 32-36; Figs. 1, 3-7, & 30A) }.
Regarding claims 4 and 14, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 1), in addition Bandyopadhyay further discloses the method of claim 1 wherein the pedestrian facility is one of a shopping mall, an airport facility, a warehouse, a college building, an office building, a sports arena and an at least partially enclosed building { (see col. 7, lines 24-35; col. 7, line 63 - col. 8, line 3; col. 25, lines 32-36; Figs. 1, 3-7, & 30A) }.
Regarding claims 5 and 15, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 1), in addition Bandyopadhyay further discloses the method of claim 1, wherein the method further comprises providing coordinate placement information of the set of access point devices within the pedestrian facility to the mobile device to identify an access point device for switching { (see col. 7, lines 24-35; col. 7, line 63 - col. 8, line 3; col. 25, lines 32-36; Figs. 1, 3-7, & 30A) }.
Regarding claims 6 and 16, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 1), in addition Bandyopadhyay further discloses the method of claim 1, wherein the localization information indicates that the mobile device is localized to a position between the first access point devices and the second access point devices of the set of access point device { (see col. 7, lines 24-35; col. 7, line 63 - col. 8, line 3; col. 25, lines 32-36; Figs. 1, 3-7, & 30A) }.
Regarding claims 7 and 17, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 1), in addition Bandyopadhyay further discloses the method of claim 1, wherein the pedestrian facility is one of a shopping mall, an airport facility, a warehouse, a college building, an office building, a sports arena and an at least partially enclosed building { (see col. 7, lines 24-35; col. 7, line 63 - col. 8, line 3; col. 25, lines 32-36; Figs. 1, 3-7, & 30A) }.
Regarding claims 8 and 18, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 1), in addition Bandyopadhyay further discloses the method of claim 1, wherein the mobile device is localized based on at least one of a mobile device orientation, a magnetic field strength and direction, a received wireless communication signal strength, a wireless connectivity indication and a barometric pressure in accordance with fingerprint data of the pedestrian facility { (see col. 7, lines 24-35; col. 7, line 63 - col. 8, line 3; col. 25, lines 32-36; Figs. 1, 3-7, & 30A) }.
Regarding claims 9 and 19, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 8), in addition Bandyopadhyay further discloses the method of claim 8, wherein the fingerprint data includes respective time-stamps whereby the mobile device orientation, the magnetic field strength and direction, the received wireless signal strength, the wireless connectivity indication and the barometric pressure are correlated in accordance with the respective time-stamps { (see col. 7, lines 24-35; col. 7, line 63 - col. 8, line 3; col. 25, lines 32-36; Figs. 1, 3-7, & 30A) }.
Regarding claims 10 and 20, the combination of Bandyopadhyay and Meade discloses every limitation claimed, as applied above (see claim 1), in addition Bandyopadhyay further discloses the method of claim 1, wherein the set of access point devices comprises at least one of a Bluetooth® access point device, a Bluetooth® Low Energy (BLE) access point device, and a Wi-Fi access point device { (see col. 7, lines 24-35; col. 7, line 63 - col. 8, line 3; col. 25, lines 32-36; Figs. 1, 3-7, & 30A) }.






Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
02 December 2022